299 F.2d 126
112 U.S.App.D.C. 42
Eugene S. CAPLAN, Appellant,v.John B. CONNALLY et al., Appellees.
No. 16508.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 8, 1962.Decided Feb. 1, 1962.

Appeal from the United States District Court for the District of Columbia; Matthew F. McGuire, District Judge.
Mr. Charles A. Docter, Washington, D.C., for appellant.
Mr. Abbott A. Leban, Asst. U.S. Atty., Washington, D.C., with whom Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson and Charles T. McCally, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellees.  Mr. Charles T. Duncan, Principal Asst. U.S. Atty., Washington, D.C., also entered an appearance for appellees.
Before EDGERTON, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant is a discharged government employee eligible for veterans' preference under the Act of 1944, 2, 58 Stat. 387, as amended, 5 U.S.C.A. 851.  He appeals from a final order of the District Court denying relief.  We find no error affecting substantial rights.  Cf. Williams v. Zuckert, 111 U.S.App.D.C.  ,  296 F.2d 416, decided Nov. 9, 1961.


2
Affirmed.